NORTHEAST BANCORP Exhibit 11. Statement Regarding Computation of Per Share Earnings Three Months Ended Three Months Ended December 31, 2009 December 31, 2008 EQUIVALENT SHARES: Weighted Average Shares Outstanding 2,321,528 2,321,264 Total Diluted Shares 2,323,073 2,321,480 Net Income $ 649,313 $ 293,575 Less: Preferred Stock Dividend 52,837 11,363 Accretion of Preferred Stock 6,657 1,439 Amortization of issuance costs 1,300 136 Net income available to common stockholders $ 588,519 $ 280,637 Basic Earnings Per Share $ 0.25 $ 0.12 Diluted Earnings Per Share $ 0.25 $ 0.12 Six Months Ended Six Months Ended December 31, 2009 December 31, 2008 EQUIVALENT SHARES: Weighted Average Shares Outstanding 2,321,430 2,318,353 Total Diluted Shares 2,326,204 2,332,132 Net Income $ 1,144,982 $ 362,690 Less: Preferred Stock Dividend 105,675 11,363 Accretion of Preferred Stock 13,303 1,439 Amortization of issuance costs 2,600 136 Net income available to common stockholders $ 1,023,404 $ 349,752 Basic Earnings Per Share $ 0.44 $ 0.15 Diluted Earnings Per Share $ 0.44 $ 0.15
